HoCH, J.
(concurring): I desire to add a brief comment on this case. It is true that the trial court, after rather extended examination of the justice of the peace to determine whether the latter had intended to find that there was “probable cause” for believing that the accused had committed the crime, announced that the record of the justice of the peace would be treated as corrected to conform with the requirements of the statute. However, the record dis*365closes that after the examination of the justice of the peace had been completed and all of the evidence on the matter was in, the trial court stated, referring to the justice of the peace:
“He doesn’t go to the extent of saying that he thought that there was probable cause to believe he was guilty, he says he might be guilty, and that’s practically the same thing.”
On this record, an affirmance of the judgment would necessarily, it seems to me, constitute an approval of the proposition that a finding by an examining magistrate that “maybe” the accused is guilty or “might be” guilty of the crime charged is tantamount to the finding required by the statute that there is “probable cause” to believe him guilty. The difference between the two findings is so substantial that a disregard of the difference cannot be safely classed with the mere technical errors that are to be overlooked upon review by this court.
Whether the accused may yet be tried on a new and valid information is not a question presented here, nor have counsel here contended that the question could be answered from the record before us.